     Case 1:19-cr-00862-VEC Document 240 Filed 11/10/20USDC SDNY
                                                         Page 1 of 2
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
                                                       DOC #:
                                                       DATE FILED: 11/10/2020


                                     Gerald J. Di Chiara
                                     Attorney at Law
                                     585 Stewart Avenue
                                                                   MEMO ENDORSED
                                     Garden City, N.Y. 11530
                                     (212) 679-1958

Laura Di Chiara, Esq.


                                                            November 9, 2020
Judge Valerie Caproni
U.S. District Court
Southern District of New York
500 Pearl Street
N.Y., N.Y. 10007

                                     Re:     U.S. v. Juan Hernandez,
                                             19 Cr.862 (VEC)

Dear Judge Caproni,

        I hereby request the appointment of Nicholas J. Pinto, as associate counsel for
Juan Hernandez, pursuant to the Criminal Justice Act.
        Nicholas Pinto is an attorney admitted to practice before this Court, who is
currently serving on the CJA panel for the Appellate Division, 2nd Circuit.
He has assisted me in representing numerous clients in the U.S. District Court for the
Southern and Eastern District of New York, including second seating me in two trials to
verdict in the Eastern District..
        This request for Mr. Pinto’s appointment to this case is based largely upon the
voluminous discovery this case presents that requires in person visits with Juan
Hernandez at the MDC. Due to personal limitations for me, in visiting the defendant, as a
result of the COVID virus, it is respectfully requested that the Court appoint Nicholas
Pinto as associate counsel for this case. As noted the discovery is extensive and due to a
protective Order,parts of it can only be reviewed in the presence of counsel, which will
necessitate his traveling to the MDC and visiting him there. I respectfully request 50
hours of service at $ 110.00 per hour, for this appointment.
         His assistance will also include any necessary motion practice and in person plea
offer discussions with Mr. Hernandez, as well as potential trial preparation.

                                                     Sincerely,
                                             /s/ Gerald J. Di Chiara
          Case 1:19-cr-00862-VEC Document 240 Filed 11/10/20 Page 2 of 2


The Court hereby authorizes the appointment of Mr. Pinto for 30 hours at a rate of $110.00 an hour. Counsel
is welcome to submit a request for additional hours, as needed. Further requests should include detailed
descriptions of the distribution of labor between Mr. Di Chiara and Mr. Pinto.

SO ORDERED.



                              Date: November 10, 2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
